Name: Council Regulation (EEC) No 2300/77 of 11 October 1977 amending Regulation (EEC) No 2773/75 laying down rules for calculating the levy and the sluice-gate price for eggs and Regulation (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 271/6 Official Journal of the European Communities 22. 10. 77 COUNCIL REGULATION (EEC) No 2300/77 of 11 October 1977 amending Regulation (EEC) No 2773/75 laying down rules for calculating the levy and the sluice-gate price for eggs and Regulation (EEC) No 950/68 on the Common Customs Tariff Whereas the components for calculating the levy and the sluice-gate price for these two groups of eggs for hatching should be differentiated ; Whereas the tariff nomenclature resulting from the application of Regulation (EEC) No 2771/75 is contained in the Common Customs Tariff annexed to Regulation (EEC) No 950/68 (5 ), as last amended by Regulation (EEC) No 1111 /77 (6 ), THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs (*), as amended by Regulation (EEC ) No 368/76 (2 ), and in particular Articles 4 (3 ) and 7 (5 ) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 2773/75 of 29 October 1975 laying down rules for calculating the levy and the sluice-gate price for eggs ( 3), as amended by Regulation (EEC) No 371/76 (4 ), fixed in particular both the quantities of feed grain required for the production in the Community and in non-member countries of one egg for hatching and the standard amount representing the other feeding costs and the overhead costs of production and marketing of one egg for hatching ; Whereas the calculation components thus fixed refer equally to eggs for hatching of hens , ducks , geese, turkeys and guinea fowls ; Whereas changing prices and developing trade during recent years have emphasized the differences between production and marketing conditions for eggs for hatching of turkeys and geese and those for eggs for hatching of other poultry ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2773/75 is hereby replaced by Annex I to this Regulation . Article 2 Annex II to Regulation (EEC) No 2773/75 is hereby replaced by Annex II to this Regulation . Article 3 In the Annex to Regulation (EEC) No 950/68 , the entries under subheading 04.05 Ala) shall be replaced by those contained in Annex III to this Regulation. Article 4 This Regulation shall enter into force on 1 February 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 11 October 1977. For the Council The President A. HUMBLET (!) OJ No L 282, 1 . 11 . 1975 , p. 49 , ( 2 ) OJ No L 45 , 21 . 2 . 1976, p. 2 . (3 ) OJ No L 282, 1 . 11 . 1975 , p. 64. ( 4) OJ No L 45, 21 . 2 . 1976, p. 5 . ( 5 ) OJ No L 172, 22. 7. 1968 , p. 1 . ( «) OJ No L 134, 28. 5 . 1977, p. 4. 22. 10 . 77 Official Journal of the European Communities No L 271/7 ANNEX I CCT heading No Description Quantity in kg Composition 1 2 3 4 04.05 A. Eggs in shell , fresh or preserved : I. Poultry eggs : a) Eggs for hatching : 1 . Of turkeys and geese 0-590 per egg maize 60 % barley 30 % oats 10 % 2 . Of other poultry 0-245 per egg maize 60 % barley 30 % oats 10 % b) Other (eggs in shell other than eggs for hatching) 2-563 per kg maize 60 % barley 30 % oats 10 % ANNEX II CCT heading No Description Quantity in kg Composition Standard amount in u.a . 1 2 3 4 S 04.05 A. Eggs in shell, fresh or preserved : I. Poultry eggs: a ) Eggs for hatching : 1 . Of turkeys and geese 0-590 per egg maize 60 % barley 30 % oats 10 % 0.2900 2 . Of other poultry 0-245 per egg maize 60 % barley 30 % oats 10 % 0.0655 b) Other (eggs in shell other than eggs for hatching 2-770 per kg maize 60 % barley 30 % oats 10 % 0.4366 No L 271 /8 Official Journal of the European Communities 22 . 10 . 77 ANNEX III Rate of duty CCT heading No Description Autonomous% or levy (L) Conventional % 1 2 3 4 04.05 Birds ' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : A. Eggs in shell, fresh or preserved : I. Poultry eggs : a ) Eggs for hatching ( a ): 1 . Of turkeys or geese 12 (L)  2 . Other 12 (L) ( a ) Only poultry eggs which fulfil the conditions stipulated by the competent authorities of the European Communities are eligible for entry under this subheading .